



EXHIBIT 10.3


SEVENTH OMNIBUS AMENDMENT
THIS SEVENTH OMNIBUS AMENDMENT, dated as of June 18, 2019 (the “Amendment”) is
entered into among JARDEN RECEIVABLES, LLC (the “Borrower”), the Originators
party hereto (the “Originators”), NEWELL BRANDS INC., as Servicer (the
“Servicer”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent (in
such capacity, the “Administrative Agent”) and as a Managing Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Issuing Lender (the “Issuing Lender”) and each
Managing Agent party hereto.
W I T N E S S E T H :
WHEREAS, the Borrower, as borrower, the Servicer, the commercial paper conduits
from time to time party thereto, the financial institutions from time to time
party thereto as Committed Lenders, the financial institutions from time to time
party thereto as Managing Agents, the Issuing Lender, the Administrative Agent,
and PNC Capital Markets, as Structuring Agent, have entered into that certain
Loan and Servicing Agreement, dated as of October 3, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);
WHEREAS, the Borrower, as Buyer, and the Originators from time to time party
thereto have entered into that certain Receivables Contribution and Sale
Agreement, dated as of October 3, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Sale Agreement”);
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend certain provisions of the Loan Agreement and the
Sale Agreement as described below; and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement, and if not defined therein, in the Sale Agreement.
Section 2.    Amendments to the Loan Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 5 below, the Loan Agreement shall
be and hereby is amended as follows:
(a)    The defined term “Facility Limit” appearing in Section 1.01 of the Loan
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
“Facility Limit” means $700,000,000, adjusted as necessary to give effect to the
application of any Joinder Agreement, any reduction pursuant to Section 2.01(b)
and any change in the amount of any Lender Group Limit.





--------------------------------------------------------------------------------




(b)    Section 1.01 of the Loan Agreement is amended to insert the following new
definitions in appropriate alphabetical order:
“Seventh Omnibus Amendment Effective Date” means June 18, 2019.
“Seventh Omnibus Amendment Excluded Receivables” means any Receivable originated
(either before or after the Seventh Omnibus Amendment Effective Date) by Sunbeam
Products, Inc., Graco Children’s Products Inc., Rubbermaid Incorporated, Ignite
USA, LLC, Rubbermaid Commercial Products LLC, or Sanford, L.P. for which the
Obligor is any of (i) Walmart Inc. or any of its affiliates, (ii) Sam’s West
Inc. or any of its affiliates, (iii) Sam’s East, Inc. or any of its affiliates,
(iv) Target Corporation or any of its affiliates, or (v) Amazon.com, Inc. or any
of its affiliates.
(c)    The last sentence of Section 4.01(l) of the Loan Agreement is amended and
restated to read as follows:
Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (ii) for a period not to exceed the earliest of (x) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of the Lehigh Business, the Winter Sports Business, the Goody
Business, the Rawlings Business, the Miken Business, the Lifoam Business, the
Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Rawlings
Business Sale, the Miken Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
or the Shakespeare Business Sale, as applicable, collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively (which, in each case, shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports


- 2 -



--------------------------------------------------------------------------------




Business, the Goody Business, the Rawlings Business, the Miken Business, the
Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, out of such
Deposit Account and (y) ten (10) Business Days of being deposited therein),
(iii) for a period not to exceed twenty-five (25) months after the consummation
of the Decor Business Sale, collections of accounts receivable relating to the
Decor Business (which shall be electronically swept or otherwise transferred out
of such Deposit Account within ten (10) Business Days of being deposited
therein), (iv) for a period not to exceed twenty-five (25) months after the
consummation of the Tool Business Sale, collections of accounts receivable
relating to the Tool Business (which shall be electronically swept or otherwise
transferred out of such Deposit Account within five (5) Business Days of being
deposited therein), (v) for a period not to exceed twelve (12) months after the
consummation of the Triathlon Business Sale, collections of accounts receivable
relating to the Triathlon Business (which shall be electronically swept or
otherwise transferred out of such Deposit Account within five (5) Business Days
of being deposited therein), (vi) for a period not to exceed eighteen (18)
months after the consummation of the Consumer Storage Business Sale, collections
of accounts receivable relating to the Consumer Storage Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
five (5) Business Days of being deposited therein), (vii) for a period not to
exceed nine (9) months after the Seventh Omnibus Amendment Effective Date,
collections of accounts receivable relating to the Seventh Omnibus Amendment
Excluded Receivables (which shall be electronically swept or otherwise
transferred out of such Deposit Account within five (5) Business Days of being
deposited therein), and (viii) amounts deposited in the Collection Account in
error, so long as the Servicer withdraws such amounts as contemplated in
Section 6.06, no funds other than the proceeds of Receivables are deposited to
any Deposit Account.
(d)    Clause (2) of the second sentence of Section 5.01(j) of the Loan
Agreement is amended and restated to read as follows:
(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four (4)
days of being deposited therein, (ii) for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months


- 3 -



--------------------------------------------------------------------------------




after the consummation of the Lehigh Business Sale, the Winter Sports Business
Sale, the Goody Business Sale, the Rawlings Business Sale, the Miken Business
Sale, the Lifoam Business Sale, the Playing Card Business Sale, the Pure Fishing
Business Sale, the Hearthmark Business Sale or the Shakespeare Business Sale, as
applicable, in the case of collections of accounts receivable relating to the
Lehigh Business, the Winter Sports Business, the Goody Business, the Rawlings
Business, the Miken Business, the Lifoam Business, the Playing Card Business,
the Pure Fishing Business, the Hearthmark Business and the Shakespeare Business,
respectively, no later than the earliest of (x) the related number of days
agreed to by the applicable Business Sellers and the final purchaser of the
Lehigh Business, the Winter Sports Business, the Goody Business, the Rawlings
Business, the Miken Business, the Lifoam Business, the Playing Card Business,
the Pure Fishing Business, the Hearthmark Business and the Shakespeare Business,
respectively, by which Newell is required to transfer collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, out of such Deposit Account and (y)
ten (10) Business Days of being deposited therein, (iii) for a period not to
exceed twenty-five (25) months after the consummation of the Decor Business
Sale, in the case of collections of accounts receivable relating to the Decor
Business, within ten (10) Business Days of being deposited therein, (iv) for a
period not to exceed twenty-five (25) months after the consummation of the Tool
Business Sale, in the case of collections of accounts receivable relating to the
Tool Business, within five (5) Business Days of being deposited therein, (v) for
a period not to exceed twelve (12) months after the consummation of the
Triathlon Business Sale, in the case of collections of accounts receivable
relating to the Triathlon Business, within five (5) Business Days of being
deposited therein, (vi) for a period not to exceed eighteen (18) months after
the consummation of the Consumer Storage Business Sale, in the case of
collections of accounts receivable relating to the Consumer Storage Business,
within five (5) Business Days of being deposited therein, (vii) for a period not
to exceed nine (9) months after the Seventh Omnibus Amendment Effective Date, in
the case of collections of accounts receivable relating to the Seventh Omnibus
Amendment Excluded Receivables, within five (5) Business Days of being deposited
therein, and (viii) in the case of all other amounts, within one (1) Business
Day of being deposited therein.
(e)    Subsection (h) of Section 5.02 of the Loan Agreement is amended and
restated to read as follows:
(h)    Collections. No Borrower Party will deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and (i) amounts owing to Newell Puerto Rico,
Ltd. in an amount not to exceed $2,000,000 in the aggregate in any calendar
month, (ii) in each case, for a period not to exceed twenty-five (25) months
(or, in the case of


- 4 -



--------------------------------------------------------------------------------




the Lehigh Business Sale, the Winter Sports Business Sale, the Goody Business
Sale, the Miken Business Sale, the Rawlings Business Sale, the Lifoam Business
Sale, the Playing Card Business Sale, the Pure Fishing Business Sale, the
Hearthmark Business Sale and the Shakespeare Business Sale, for a period not to
exceed the earliest of (x) the related number of months agreed to by the
applicable Business Sellers and the final purchaser of such business by which
collections of accounts receivable relating to such business shall no longer be
deposited therein and (y) twenty-five (25) months) after consummation of the
Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale, the
Winter Sports Business Sale, the Goody Business Sale, the Miken Business Sale,
the Lifoam Business Sale, the Playing Card Business Sale, the Pure Fishing
Business Sale, the Shakespeare Business Sale, the Hearthmark Business Sale or
the Rawlings Business Sale, as applicable, collections of accounts receivable
relating to the Lehigh Business, the Decor Business, the Tool Business, the
Winter Sports Business, the Goody Business, the Miken Business, the Lifoam
Business, the Playing Card Business, the Pure Fishing Business, the Shakespeare
Business, the Hearthmark Business or the Rawlings Business, respectively, (iii)
for a period not to exceed twelve (12) months after consummation of the
Triathlon Business Sale, collections of accounts receivable relating to the
Triathlon Business, (iv) for a period not to exceed eighteen (18) months after
consummation of the Consumer Storage Business Sale, collections of accounts
receivable relating to the Consumer Storage Business, (v) for a period not to
exceed nine (9) months after the Seventh Omnibus Amendment Effective Date,
collections of accounts receivable relating to the Seventh Omnibus Amendment
Excluded Receivables, and (vi) amounts deposited in the Collection Account in
error, in each case, so long as the Servicer withdraws such amounts as
contemplated in Section 6.06. Except as provided in Section 5.01(j) hereof or as
may be required by the Administrative Agent pursuant to the last sentence of
Section 6.02(b), no Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, any Collections or proceeds thereof to
any lock-box account or to any other account not covered by a Blocked Account
Agreement.
(f)    The first sentence of Section 6.06 of the Loan Agreement is amended and
restated to read as follows:
In the case of any remittances received in any Lock-Box or Deposit Account that
shall have been identified to the satisfaction of, or determined by, the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall, as applicable, remit such items to the
Person identified to, or determined by, it as being the owner of such
remittances (i) for a period not to exceed the earliest of (x) the related
number of months agreed to by the applicable Business Sellers and the final
purchaser of the Lehigh Business, the Winter Sports Business, the Goody
Business, the Rawlings Business, the Miken Business, the Lifoam Business, the
Playing Card Business, the Pure Fishing Business, the Hearthmark Business and
the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports


- 5 -



--------------------------------------------------------------------------------




Business, the Goody Business, the Rawlings Business, the Miken Business, the
Lifoam Business, the Playing Card Business, the Pure Fishing Business, the
Hearthmark Business and the Shakespeare Business, respectively, shall no longer
be deposited therein and (y) twenty-five (25) months after the consummation of
the Lehigh Business Sale, the Winter Sports Business Sale, the Goody Business
Sale, the Rawlings Business Sale, the Miken Business Sale, the Lifoam Business
Sale, the Playing Card Business Sale, the Pure Fishing Business Sale, the
Hearthmark Business Sale and the Shakespeare Business Sale, as applicable, in
the case of collections of accounts receivable relating to the Lehigh Business,
the Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, as applicable,
no later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports Business, the Goody Business, the
Rawlings Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Hearthmark Business and the Shakespeare
Business, respectively, out of such Lock-Box or Deposit Account and (y) ten (10)
Business Days of being deposited therein, (ii) for a period not to exceed
twenty-five (25) months after the consummation of the Decor Business Sale, in
the case of collections of accounts receivable relating to the Decor Business,
within ten (10) Business Days of being deposited therein, (iii) for a period not
to exceed twenty-five (25) months after the consummation of the Tool Business
Sale, in the case of collections of accounts receivable relating to the Tool
Business, within five (5) Business Days of being deposited therein, (iv) for a
period not to exceed twelve (12) months after the consummation of the Triathlon
Business Sale, in the case of collections of accounts receivable relating to the
Triathlon Business, within five (5) Business Days of being deposited therein,
(v) for a period not to exceed eighteen (18) months after the consummation of
the Consumer Storage Business Sale, in the case of collections of accounts
receivable relating to the Consumer Storage Business, within five (5) Business
Days of being deposited therein, (vi) for a period not to exceed nine (9) months
after the Seventh Omnibus Amendment Effective Date, in the case of collections
of accounts receivable relating to the Seventh Omnibus Amendment Excluded
Receivables, within five (5) Business Days of being deposited therein, and (vii)
in the case of all other amounts, within one (1) Business Day after such
identification or determination.
(g)    Schedule I to the Loan Agreement shall be and hereby is amended and
restated in its entirety as set forth on Exhibit A attached hereto.


- 6 -



--------------------------------------------------------------------------------




Section 3.    Amendments to the Sale Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 5 below, the Sale Agreement shall
be and hereby is amended as follows:
(a)    The last sentence of Section 2.1(l) of the Sale Agreement is amended and
restated to read as follows:
Except for (i) amounts owing to Newell Puerto Rico, Ltd. (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
four (4) Business Days of being identified as such in accordance with
Section 4.1(i)), (ii) in each case, for a period not to exceed the earliest of
(x) the related number of months agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody Business , the Miken Business, the Rawlings Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Miken
Business Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
and the Shakespeare Business Sale, respectively, collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively (which, in each case, shall be
electronically swept or otherwise transferred out of such Deposit Account no
later than the earliest of (x) the related number of days agreed to by the
applicable Business Sellers and the final purchaser of the Lehigh Business, the
Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports Business, the Goody Business, the
Rawlings Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Hearthmark Business and the Shakespeare
Business, respectively, out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein), (iii) for a period not to exceed twenty-five
(25) months after the consummation of the Decor Business Sale, collections of
accounts receivable relating to the Decor Business (which shall be
electronically swept or otherwise transferred out of such Deposit Account within
ten (10) Business Days of being deposited therein), (iv) for a period not to
exceed twenty-five (25) months after the consummation of the Tool Business Sale,
collections of accounts


- 7 -



--------------------------------------------------------------------------------




receivable relating to the Tool Business (which shall be electronically swept or
otherwise transferred out of such Deposit Account within five (5) Business Days
of being deposited therein, (v) for a period not to exceed twelve (12) months
after the consummation of the Triathlon Business Sale, collections of accounts
receivable relating to the Triathlon Business (which shall be electronically
swept or otherwise transferred out of such Deposit Account within five (5)
Business Days of being deposited therein), (vi) for a period not to exceed
eighteen (18) months after the consummation of the Consumer Storage Business
Sale, collections of accounts receivable relating to the Consumer Storage
Business (which shall be electronically swept or otherwise transferred out of
such Deposit Account within five (5) Business Days of being deposited therein),
(vii) for a period not to exceed nine (9) months after the Seventh Omnibus
Amendment Effective Date, collections of accounts receivable relating to the
Seventh Omnibus Amendment Excluded Receivables (which shall be electronically
swept or otherwise transferred out of such Deposit Account within five (5)
Business Days of being deposited therein), and (viii) amounts deposited in any
Deposit Account in error, no funds other than the proceeds of Receivables of
such Originator are deposited to any Deposit Account of such Originator.
(b)    Clause (2) of the second sentence of Section 4.1(i) of the Sale Agreement
is amended and restated to read as follows:
(2) all amounts deposited into any Deposit Account to be identified as either
Collections or non-Collections and all non-Collections, if any, to be identified
(i) in the case of amounts owing to Newell Puerto Rico, Ltd., within four (4)
days of receipt or deposit, (ii) for a period not to exceed the earliest of (x)
the related number of months agreed to by the applicable Business Sellers and
the final purchaser of the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, by which collections of accounts
receivable relating to the Lehigh Business, the Winter Sports Business, the
Goody Business, the Rawlings Business, the Miken Business, the Lifoam Business,
the Playing Card Business, the Pure Fishing Business, the Hearthmark Business
and the Shakespeare Business, respectively, shall no longer be deposited therein
and (y) twenty-five (25) months after the consummation of the Lehigh Business
Sale, the Winter Sports Business Sale, the Goody Business Sale, the Miken
Business Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing
Card Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale
and the Shakespeare Business Sale, respectively, in the case of collections of
accounts receivable relating to the Lehigh Business, the Winter Sports Business,
the Goody Business, the Rawlings Business, the Miken Business, the Lifoam
Business, the Playing Card Business, the Pure Fishing Business, the Hearthmark
Business and the Shakespeare Business, respectively, no later than the earliest
of (x) the related number of days agreed to by the applicable Business Sellers
and the final purchaser of the Lehigh Business, the


- 8 -



--------------------------------------------------------------------------------




Winter Sports Business, the Goody Business, the Rawlings Business, the Miken
Business, the Lifoam Business, the Playing Card Business, the Pure Fishing
Business, the Hearthmark Business and the Shakespeare Business, respectively, by
which Newell is required to transfer collections of accounts receivable relating
to the Lehigh Business, the Winter Sports Business, the Goody Business, the
Rawlings Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Hearthmark Business and the Shakespeare
Business, respectively, out of such Deposit Account and (y) ten (10) Business
Days of being deposited therein, (iii) for a period not to exceed twenty-five
(25) months after the consummation of the Decor Business Sale, in the case of
collections of accounts receivable relating to the Decor Business, within ten
(10) Business Days of being deposited therein, (iv) for a period not to exceed
twenty-five (25) months after the consummation of the Tool Business Sale, in the
case of collections of accounts receivable relating to the Tool Business, within
five (5) Business Days of being deposited therein, (v) for a period not to
exceed twelve (12) months after the consummation of the Triathlon Business Sale,
in the case of collections of accounts receivable relating to the Triathlon
Business, within five (5) Business Days of being deposited therein, (vi) for a
period not to exceed eighteen (18) months after the consummation of the Consumer
Storage Business Sale, in the case of collections of accounts receivable
relating to the Consumer Storage Business, within five (5) Business Days of
being deposited therein, (vii) for a period not to exceed nine (9) months after
the Seventh Omnibus Amendment Effective Date, in the case of collections of
accounts receivable relating to the Seventh Omnibus Amendment Excluded
Receivables, within five (5) Business Days of being deposited therein, and
(viii) in the case of all other amounts, within one (1) Business Day of being
deposited therein.
(c)    Subsection (f) of Section 4.2 of the Sale Agreement is amended and
restated to read as follows:
(f) Collections. Except for (i) amounts owing to Newell Puerto Rico, Ltd. in an
amount not to exceed $2,000,000 in the aggregate in any calendar month, (ii) in
each case, for a period not to exceed twenty-five (25) months (or, in the case
of the Lehigh Business Sale, the Decor Business Sale, the Tool Business Sale,
the Winter Sports Business Sale, the Goody Business Sale, the Miken Business
Sale, the Rawlings Business Sale, the Lifoam Business Sale, the Playing Card
Business Sale, the Pure Fishing Business Sale, the Hearthmark Business Sale and
the Shakespeare Business Sale, for a period not to exceed the earliest of (x)
the related number of months agreed to by the applicable Business Sellers and
the final purchaser of such business by which collections of accounts receivable
relating to such business shall no longer be deposited therein and (y)
twenty-five (25) months) after consummation of the Lehigh Business Sale, the
Decor Business Sale, the Tool Business Sale, the Winter Sports Business Sale,
the Goody Business Sale, the Miken Business Sale, the Lifoam Business Sale, the
Playing Card Business Sale, the Pure Fishing Business Sale, the Shakespeare
Business Sale, the Hearthmark Business Sale or the Rawlings Business


- 9 -



--------------------------------------------------------------------------------




Sale, as applicable, collections of accounts receivable relating to the Lehigh
Business, the Decor Business, the Tool Business, the Winter Sports Business, the
Goody Business, the Miken Business, the Lifoam Business, the Playing Card
Business, the Pure Fishing Business, the Shakespeare Business, the Hearthmark
Business or the Rawlings Business, respectively, (iii) in each case, for a
period not to exceed twelve (12) months after consummation of the Triathlon
Business Sale, collections of accounts receivable relating to the Triathlon
Business (iv) for a period not to exceed eighteen (18) months after consummation
of the Consumer Storage Business Sale, collections of accounts receivable
relating to the Consumer Storage Business, (v) for a period not to exceed nine
(9) months after the Seventh Omnibus Amendment Effective Date, collections of
accounts receivable relating to the Seventh Omnibus Amendment Excluded
Receivables, and (vi) amounts deposited in the Collection Account in error, such
Originator will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Deposit Account cash or cash proceeds other than
Collections. Except as provided under Section 4.1(i) or as may be required by
the Administrative Agent, such Originator will not deposit or otherwise credit,
or cause or permit to be so deposited or credited, any Collections or proceeds
thereof to any lock-box account or to any other account not covered by a Blocked
Account Agreement.
(e)    Schedule D to the Sale Agreement shall be and hereby is amended and
restated in its entirety as set forth on Exhibit B attached hereto.
Section 4.    Consent to Sale of Designated Receivables. Pursuant to Section
5.02(d) of the Loan Agreement, the Borrower shall not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security, Collections, Letter of Credit Collateral or other
Collateral or upon or with respect to any Contract under which any Receivable
arises (the “Sale Prohibition”). The Borrower has notified the Administrative
Agent and each of the Managing Agents that it intends to sell all Seventh
Omnibus Amendment Excluded Receivables to one or more of its Affiliates (the
“Designated Receivables Sale”). Notwithstanding the Sale Prohibition or any
provision of the Loan Agreement to the contrary, each of the Administrative
Agent and each Managing Agent hereby consents to the Designated Receivables Sale
so long as (i) such sale is for a purchase price at least equal to the
Outstanding Balance of the Seventh Omnibus Amendment Excluded Receivables, (ii)
such sale is made for cash; provided, however that any excess of the Outstanding
Balance of a Seventh Omnibus Amendment Excluded Receivable over the fair market
value with respect to such Seventh Omnibus Amendment Excluded Receivable shall
be deemed to decrease the amount outstanding under the applicable Subordinated
Note, (iii) such sale is without recourse to the Borrower, and (iv) such sale is
conducted on an arm’s length basis and on material terms no less favorable to
the Borrower and the Secured Parties than would be the case if the purchaser
thereof was not an Affiliate of the Borrower.


- 10 -



--------------------------------------------------------------------------------




Section 5.    Conditions to Amendment. This Amendment shall become effective and
be deemed effective as of the date first written above (the “Amendment Effective
Date”) upon the satisfaction of the following conditions precedent:
(a)    The Borrower, each Originator, the Servicer, the Administrative Agent,
the Issuing Lender and the Managing Agents party hereto shall have executed and
delivered this Amendment.
(b)    The Administrative Agent shall have received a duly executed
Reaffirmation, Consent and Acknowledgment of the Performance Undertaking in the
form attached hereto.
(c)    The Administrative Agent shall have received a duly executed Reconveyance
and Release Agreement (the “Reconveyance and Release Agreement”).
(d)    The Administrative Agent and each Managing Agent shall have received an
updated Monthly Report giving effect to this Amendment and the release of the
Released Assets as defined in the Reconveyance and Release Agreement.
(e)    The Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 6.    Agreement in Full Force and Effect/Effectiveness of Amendment.
Except as expressly set forth herein, all terms and conditions of the Loan
Agreement and the Sale Agreement, as amended, shall remain in full force and
effect. Upon the effectiveness of this Amendment, (i) the Borrower and the
Servicer each hereby reaffirms all covenants, representations and warranties
made by it in the Loan Agreement and the Sale Agreement, as applicable, to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Amendment Effective Date (except for those representations and warranties that
are expressly made only as of a different date, which representations and
warranties shall be correct as of the date made) and (ii) each reference in the
Loan Agreement or the Sale Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be, and any references to such
agreement in any other document, instrument or agreement executed and/or
delivered in connection therewith shall mean and be, a reference to such
agreement as amended hereby.
Section 7.    Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 8.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles, and the obligations,


- 11 -



--------------------------------------------------------------------------------




rights and remedies of the parties hereunder shall be determined in accordance
with the laws of the State of New York.
Section 9.    Notice of Reduction of Commitments. The Administrative Agent and
each Managing Agent hereby acknowledge and agree that the amendment set forth in
Section 2(a) above shall be in lieu of any notice required under Section 2.01(b)
of the Loan Agreement, and each hereby waives the giving of such notice.
[SIGNATURE PAGES TO FOLLOW]




- 12 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
JARDEN RECEIVABLES, LLC

BY: SUNBEAM PRODUCTS, INC.
ITS: MANAGER AND SOLE MEMBER
By: /s/ Bradford R. Turner    
Name: Bradford R. Turner
Title: Chief Legal and Administrative Officer and Corporate Secretary


NEWELL BRANDS INC.,
as Servicer
By: /s/ Bradford R. Turner    
Name: Bradford R. Turner
Title: Chief Legal and Administrative Officer and Corporate Secretary


SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






THE ORIGINATORS:


BRK BRANDS, INC.
THE COLEMAN COMPANY, INC.
GRACO CHILDREN’S PRODUCTS INC.
IGNITE USA, LLC
MARMOT MOUNTAIN, LLC
NEWELL BRANDS INC.
RUBBERMAID COMMERCIAL PRODUCTS LLC
RUBBERMAID INCORPORATED
SANFORD, L.P.
SUNBEAM PRODUCTS, INC.
THE YANKEE CANDLE COMPANY, INC.
By: /s/ Bradford R. Turner    
Name: Bradford R. Turner
Title: Chief Legal and Administrative Officer and Corporate Secretary


SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






THE UNITED STATES PLAYING CARD COMPANY,
as an Originator
By:
/s/ Bradford R. Turner    
Name: Bradford R. Turner
Title: Secretary



SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as
a Managing Agent
By:
/s/ Christopher Blaney    
Name: Christopher Blaney
Title: Senior Vice President



SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
    as Issuing Lender and as a Managing Agent


By:
/s/ Isaac Washington    
Name: Isaac Washington
Title: Vice President



SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Managing Agent
By:
/s/ Veronica L. Gallagher    
Name: Veronica L. Gallagher
Title: Authorized Signatory



SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Managing Agent
By:
/s/ Eric Williams    
Name: Eric Williams
Title: Managing Director



SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Managing Agent
By:
/s/ Emily Shields    
Name: Emily Shields    
Title: FVP





SIGNATURE PAGE TO SEVENTH OMNIBUS AMENDMENT



--------------------------------------------------------------------------------


    


REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR
The undersigned, Newell Brands Inc., heretofore executed and delivered to the
Administrative Agent a Performance Undertaking dated October 3, 2016. The
undersigned hereby acknowledges and consents to the Seventh Omnibus Amendment
dated as of the date hereof, and confirms that its Performance Undertaking, and
all obligations of the undersigned thereunder, remains in full force and effect.
The undersigned further agrees that the consent of the undersigned to any other
amendment or modification to the Loan Agreement or the Sale Agreement or any of
the Facility Documents referred to therein (each as existing on the date hereof)
shall not be required as a result of this consent having been obtained. The
undersigned acknowledges that the administrative agent, the Issuing Lender and
the Managing Agents are relying on the assurances provided herein in entering
into the Amendment set forth above.
Dated As of June 18, 2019.
NEWELL BRANDS INC.
BY:
/s/ Bradford R. Turner
NAME: Bradford R. Turner
TITLE: Chief Legal and Administrative
Officer and Corporate Secretary








